                              Case 1:21-cr-00341-CKK Document 5 Filed 05/03/21 Page 1 of 1



AO 442 (Rev. 11/11)         Arrest Warrant



                                                  UNITED STATES DISTRICT COURT
                                                                                          for the

                                                                              District of Columbia

                          United States of America
                                           v.
                                                                                            ~    Case: 1:21-mj-00398
                           John Douglas          Wright                                     )    Assigned To : Meriweather, Robin M.
                                                                                            )    Assign. Date: 4/23/2021
                                                                                            )    Description: COMPLAINT WI ARREST WARRANT
                                                                                            )
                                     Defendant


                                                                        ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                         to arrest and bring before a United States magistrate judge without unnecessary delay
(name ojpersonto          be arrested)                                                          John Doualas           Wri ht
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                 o       Superseding   Indictment              o    Information             o    Superseding          Information           N Complaint
o     Probation Violation Petition                     o   Supervised Release Violation Petition                           o Violation        Notice        0 Order of the Court

This offense is briefly described as follows:

 18 U .S.C. § 1752(a)( 1), (2) and (4 )(Engaging                           in Physical       Violence        in a Restricted          Building         or
 Grounds);         40 U.S.c.         § 5104(e)(2)(D)            and (G)(Disorderly           Conduct        and Parading,          Demonstrating,               or
 Picketing);            18 U.S.c.        § 231 (a)(3)(Obstruction          of Law Enforcement                 During Civil Disorder);
 18 U .S.c. § 1512(c)(2)(Obstruction                       of Justice/Congress);
 18 U .S.C. § 1001 (False Statement                    to Federal        Agents).


Date:              04/26/2021
                                                                                                                      Issuing officer's   signature


City and state:                              Washin ton D.C.
                                                                                                                              Printed name and title


                                                                                        Return

            This warrant was received on               (date)     _iI,-'I,-'l-=/z~'II-=l.-=(J,-=2..,--,j,----_ , and the person was arrested on    (date)
                                                                                                                                                                 I   ,
at   (citv and state)



Date:         "-(1/2..0?1                                                                                                 Arresting    officer's    signature



                                                                                                                              Printed name and title'
